Citation Nr: 0608557	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-36 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for bilateral pes planus, severe, status post surgery and 
residuals of injury, fracture Stieda's process, left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO denied entitlement to an increased rating for 
the bilateral foot disability.


FINDING OF FACT

The medical evidence indicates that the veteran's bilateral 
foot disability more nearly approximates pronounced pes 
planus. 


CONCLUSION OF LAW

The criteria for a 50 percent rating for bilateral pes planus 
and residuals of left foot injury have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.71a, 
Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under Diagnostic Code 5276, a 30 percent evaluation may be 
assigned for severe bilateral pes planus manifested by marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  To assign a 
50 percent rating for bilateral pes planus manifested by 
pronounced deformity, the evidence must show extreme 
tenderness of the plantar surfaces of the feet, marked 
pronation and inward displacement, and severe spasm of the 
achilles tendon on manipulation, none of which is improved by 
orthopedic shoes or appliances. 38 C.F.R. Diagnostic Code 
5276.

The veteran claims that he is entitled to a 50 percent 
disability rating based upon his allegation that the 
disability is now worse than when originally rated.  In 
support of his claim, he submits the medical opinion of 
Egidio Montanile, D.P.M., F.A.C.F.A.S., who found his 
condition to be debilitating and his prognosis poor.  Dr. 
Montanile examined the veteran in August 2003 and noted 
severe pronation of both feet and ankles.  He also found that 
when standing, the veteran's heels are in valgus, the 
forefoot abducted, and the legs internally rotated.  Further, 
Dr. Montanile documented pain with palpation of the Achilles 
tendon.  In addition, Dr. Montanile indicated that the 
veteran's condition is not improving with the use of 
orthopedic shoes and orthotics.  

In March 2003, the veteran underwent a VA medical 
examination.  The examiner found that the veteran walked 
slowly and in a guarded manner, limped while walking short 
distances, and required a cane to enter and exit vehicles.  
The VA examiner recorded moderate tenderness of the plantar 
surfaces, and pain and difficulty in pronation, rising on the 
toes or heels, and in all movements of both feet.  However, 
the VA examiner found that the veteran's use of orthopedic 
shoes resulted in good pain control.  

The evidence indicates that the veteran's pes planus more 
nearly approximates "pronounced," and therefore satisfies 
the criteria for a fifty percent rating.  38 C.F.R. § 4.7.  
After careful consideration of all procurable and assembled 
data, reasonable doubt must be resolved in favor of the 
veteran.  Both Dr. Montanile and the VA examiner determined 
that the veteran suffers from painful supination and 
pronation, valgus deformity, and forefoot and midfoot mal-
alignment that can not be corrected.  Although neither Dr. 
Montanile nor the VA examiner found extreme tenderness of the 
plantar surfaces or severe spasm of the achilles tendon upon 
manipulation, it is not required or expected that all cases 
will show all findings specified by the rating schedule.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that one of the primary manifestations of pronounced 
pes planus is pain.  Diagnostic Code 5276, under which the 
disability is rated, is not based solely on limitation of 
motion and incorporates all of the functional limitations 
caused by pes planus.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  In addition, the maximum rating available under 
that diagnostic code has been assigned.  See Spencer v. West, 
13 Vet. App. 376 (2000).  For these reasons consideration of 
the functional limitations does not result in a higher 
rating.


ORDER

A 50 percent rating for bilateral pes planus, severe, status 
post surgery and residuals of injury, fracture Stieda's 
process, left foot is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.  




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


